Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to remarks received on November 2, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-13 and 19-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by WILLIAMS et al. (US 6,446,734).
In reference to claims 11-13 and 19-32, WILLIAMS et al. discloses an attachment device 30 comprising: an actuating element (see figure 7 diagram below) that releasably and secures the attachment device to a housing of a hand held power tool 14 without a tool; a tool fixture 34 that receives a tool (figure 2); at least one rotary impact mechanism including a planetary gear set 162 and at least one drive element integral (figure 7) with a carrier of the planetary gear set 162, .

    PNG
    media_image1.png
    274
    458
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 14, 16 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over WILLIAMS et al. (US 6,446,734) in view of DUERR (US 9,739,366).
Regarding claims 14, 16 and 33, WILLIAMS et al. discloses the at least one planetary gear set 162 of claim 11 but does not definitively disclose a switch operatively coupled to the planetary gear set for the purpose of switching gear speeds as claimed.  DUERR teaches a hand tool having a rotary impact drive system for an insertable tool (4), wherein the rotary impact drive system comprises: a planetary gear set (figure 4) having at least two switchable gear speeds.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the planetary gear set of WILLIAMS et al. to include a switch and configuration for switching between two speeds, since column 1 lines 43-49 and column 3 lines 51-60 of DUERR state such a configuration would allow the hand held power tool to be driven at a high speed and a low speed for the purpose of effectively controlling drive of the tool.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over WILLIAMS et al. (US 6,446,734) in view of PEDERSEN (US 2015/0367493).
With respect to claim 15, LAU discloses the at least one planetary gear set of claim 11 but is not found to disclose the specific gear ratio claimed.  PEDERSEN teaches a power tool planetary gear set (figure 1) comprising a gear ratio of less than 1.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the planetary gear set of LAU to have a gear ratio of less than 1, since paragraph 32 of PEDERSEN states a gear ration of less than 1 is a known gear ratio in (hand held) power tool for the purpose of effective operation and in a compact gear configuration (paragraph 15).

Response to Arguments
A new grounds for rejection has been made in light of the amendments filed on November 2, 2021.  Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection nor has Applicant argued against any of the secondary reference teachings maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199



/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
January 26, 2022